Mr. Chief Justice Beard
delivered the opinion of the Court.
*308On December 6, 1898, A. G. Oox recovered a judgment against J. O. Oox in a court of record in the county of Shelby, where the defendant then resided. Several months before the rendition of this judgment, the defendant debtor transferred all of his real estate in that county to one Mrs. McGuoy, the deed to her being at tonce put of record in the register’s office. In 19 Ó0 the complainant, Gordon, opened negotiations with a real estate company in Memphis, which, as an agent, had for sale some of the lots covered by this deed, for a purchase of the same. These negotiations ended with an agreement on the part of Gordon to buy. • After this agreement, but before the completion of the contract of purchase, the complainant was informed that Mrs. McGuoy declined to make a deed direct to him, but was willing to make it to the original vendor, J. 0. Oox, who would convey to the complainant. The complainant accepted in good faith this modified arrangement, and without any suspicion that there was any fraud in the original, transaction between J. O. Oox and Mrs. McGuoy. Thereupon a deed was made by Mrs. McGuoy to J. 0. Oox, and he and his wife executed a conveyance to complainant, Gordon, and the two deeds were withheld by the respective grantors, and were simultaneously delivered. to the complainant, Gordon, who at the same moment delivered them to the proper officer in Shelby county for registration. At the time of the delivery of these deeds to complainant, he paid the purchase money, and so much as was left, after settling the taxes on the *309property and certain expenses, was divided between Mrs. McGuoy and tbe wife of J. O. Cox. Soon thereafter, an execution Avas issued upon the judgment before referred to, and levied upon the property purchased by Gordon. To enjoin a sale under this levy, the present, bill was filed.
We think this case clearly falls within the authority of Huffaker v. Bowman, 4 Sneed, 94. J. O. Cox was merely a conduit for the transmission of the title from Mrs. McGuoy to the purchaser, and there was no such seisin in him as would afford a point of time for the lien of this judgment to attach. We think it immaterial whether the original transaction between Mrs. McGuoy and the judgment debtor Avas fraudulent or not. . If it was not fraudulent, then the judgment creditor had no more right to levy upon this property than if Cox had been a stranger to the title, and yet had been selected by the vendor as a channel through which she saw proper to convey to her vendee. On the other hand, if it was fraudulent, Gordon in no way participated in this fraud, nor was he advised of any wrong that might have been perpetrated by the parties. In either event, he ■ was entitled to the benefit of the rule as announced in Huffaker v. Bowman, supra.
It is insisted, however, that the case of Gregg v. Jones, 5 Heisk., 459, is authority for the contention of the judgment creditor. We do not think so. That case was rested alone upon the construction of section 2399 of the Code of 1858 (Shannon’s Code, sec. 4139), which *310gave a -widow dower in all the estate, both legal and equitable, of which her husband died seized and possessed. This case has never been understood to shake in the slightest degree the authority of Huffaker v. Bowman, supra.
The decree of the chancellor is affirmed.